Citation Nr: 1036835	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  06-36 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stacey R. Laskin, Law Clerk


INTRODUCTION

The Veteran served on active duty from August 1965 to May 1967.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in June 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina. The rating decision denied the 
Veteran's claim for entitlement to service connection for 
tinnitus.

The Veteran canceled his request for a hearing before the Board 
in January 2008.

The issues of service connection for bilateral hearing loss and 
residuals from an appendectomy have been raised by the Veteran's 
representative in a September 2010 informal hearing presentation.  
They have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ) and are REFERRED to the AOJ for appropriate 
action.  


FINDING OF FACT

The evidence for the Veteran's claim for entitlement to service 
connection for tinnitus is at least in equipoise.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
tinnitus are approximated.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) sets forth the obligations of VA 
with respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence necessary 
to substantiate a claim for VA benefits.  VA has a duty to notify 
the Veteran of any information and evidence needed to 
substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2009). VA has a duty to assist 
the Veteran in obtaining evidence necessary to substantiate a 
claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2009).

As discussed in detail below, sufficient evidence is of record to 
grant the claim on appeal. Therefore, no further notice or 
development is needed with respect to this appeal.

The Merits of the Claim

The Board finds that the Veteran has recurrent tinnitus that 
began during and has continued since active service.

The standard of proof to be applied in decisions on claims for 
veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 
2002). A veteran is entitled to the benefit of the doubt when 
there is an approximate balance of positive and negative 
evidence. See 38 C.F.R. § 3.102. When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran prevails. 
See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

In order for a veteran to prevail on the merits for a service-
connection claim, the Board must find medical evidence of current 
disability; medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disability. 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.

Lay evidence of in-service incurrence or aggravation may serve to 
support a claim for service connection by demonstrating the 
occurrence of lay-observable events or the presence of 
disability, or symptoms of disability, capable of lay 
observation, such as those seen in this case. See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)). 

A veteran is considered competent to report that he or she 
experienced ringing in his or her ears in service and that he or 
she has experienced such ringing ever since service. Charles v. 
Principi, 16 Vet. App. 370, 374 (2002). 

Here, the Veteran's Report of Transfer or Discharge from the 
Armed Forces (DD 214) reflects that he was a Transportation 
Officer during the Vietnam conflict. 

In a November 2006 substantive appeal, the Veteran asserts that 
he was exposed to jet engines in service and that he did not 
report his symptoms of tinnitus at separation from service 
because he was anxious to return to his new bride. In an October 
2006 notice of disagreement, the Veteran stated that he also 
sustained acoustic trauma from exposure to an amphibious truck 
that was so loud that soldiers had to turn off the engine to be 
heard, and from exposure to helicopters and other aircraft. In 
his notice of disagreement, the Veteran stated that he has worked 
in offices since his time in active service and that he has not 
experienced any further occupational acoustic trauma. 

In an October 1988 private medical examination from an 
unidentified provider, the private medical examiner noted that 
the Veteran had a history of chronic tinnitus and that he had 
been exposed to very loud noises in Vietnam and has had problems 
with tinnitus ever since.

From at least July 2004 to February 2005, the claims file 
indicates that the Veteran was treated at the Carrboro Family 
Medicine Center. Throughout his period of treatment, the 
Veteran's physician refers to the Veteran's history of tinnitus. 
The Veteran's physician also noted increased tinnitus in January 
2005 due to an ear infection. 

The Board finds that the Veteran's descriptions of acoustic 
trauma are credible and consistent with the circumstances, 
conditions, and hardships of his service as reflected on his DD 
214, although no symptoms of tinnitus were reported during 
service. See 38 C.F.R. §§ 3.102, 3.303(a), 3.303(d), 3.304(b) 
(2009); Jandreau, 492 F.3d at 1377.

As there is competent and credible evidence of record that the 
Veteran has experienced ringing in his ears from his period of 
active service forward, and competent medical evidence in the 
October 1988 medical examination and in the July 2004 to February 
2005 Carrboro Family Medicine Center records that indicates the 
claimed condition is tinnitus, VA finds that entitlement to 
service connection for tinnitus is warranted.

In reaching this decision, the Board has considered the doctrine 
of reasonable doubt and determined that the evidence is at least 
in equipoise. See 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 54.


ORDER

Service connection for tinnitus is granted.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


